NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                    Court of Appeals                     100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ                 Thirteenth District of Texas           956-318-2403 (FAX)



                                            May 29, 2014

      Hon. Dawn A. Moore                           Hon. Paul D. Johnson
      Boswell & Moore, P.C.                        District Attorney
      1504 E. McKinney, Ste. 200                   1450 East McKinney
      Denton, TX 76209                             Denton, TX 76209

      Hon. Matthew J. Whitten
      Assistant District Attorney
      1450 East McKinney
      Denton, TX 76209

      Re:       Cause No. 13-12-00454-CR
      Tr.Ct.No. F-2011-0668-D
      Style:    CHRISTOPHER ALLEN GILLETTE v. THE STATE OF TEXAS

      Re:       Cause No. 13-12-00455-CR
      Tr.Ct.No. F-2011-0669-D
      Style:    CHRISTOPHER ALLEN GILLETTE v. THE STATE OF TEXAS



              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: State Prosecuting Attorney
           362nd District Court
           Hon. Sherri Adelstein, Denton County District Clerk
           Hon. Jeff Walker, Presiding Judge, Eighth Administrative Judicial Region